—Order of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about January 16, 1997, which, upon a fact-finding determination of neglect, placed the subject child in petitioner’s custody for a period of 12 months, unanimously affirmed, without costs.
A preponderance of the evidence adduced at the fact-finding hearing concerning respondent’s bizarre behavior, erratic temperament and reluctance to attend recommended psychiatric treatment sessions warranted the court’s finding of neglect and its ensuing dispositional determination, notwithstanding evidence of respondent’s intelligence and concern for her daughter, and the absence of proof that she was afflicted with a definitive mental illness (see, Family Ct Act § 1012 [f| [i] [B]; cf, Matter of Zariyasta S., 158 AD2d 45, 47-48). Also significant was respondent’s testimony at the dispositional hearing admitting that although her therapist had prescribed medications to relieve her evident stress, particularly during supervised visitation with her child, she adamantly refused to take them. Concur — Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.